        Case 7:14-cv-00981 Document 169 Filed on 08/19/21 in TXSD Page 1 of 1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                           August 19, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                          Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

THE LAW FUNDER, L.L.C.,            §
                                   §
       Plaintiff,                  §
                                   §
VS.                                §
                                   § CIVIL ACTION NO. 7:14-cv-00981
SERGIO MUÑOZ, JR., and LAW         §
OFFICES OF SERGIO MUÑOZ, JR., P.C. §
d/b/a The Muñoz Law Firm,          §
                                   §
       Defendants.                 §

                                               ORDER

           Having heard from the parties at the August 17, 2021 final pretrial conference, 1 the Court

ORDERS the parties to appear ready for jury selection and trial to begin on February 7, 2022, at

9:00 a.m.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 19th day of August 2021.


                                                    ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




1
    See Minute Entry (Aug. 17, 2021).


1/1
